Employer, Resom Realty Co., Inc., appeals from a decision and award made by the State Industrial Board granting claimant compensation for injuries found to have been received during the course of his employment. The employer was engaged in the real estate business operating and maintaining premises located at 4311-13-15 Katonah Avenue, New York. Claimant was injured while performing services on one of the buildings belonging to the employer. The sole question here is one of coverage. The employer was insured in the State Insurance Fund. The State Industrial Board found that the policy covered premises 4311 Katonah Avenue but did not cover premises 4315 Katonah Avenue, which was the building on which claimant was employed at the time he sustained the injuries for which an award was made. The Board found that the claim against the State Insurance Fund does not come within such provisions of the policy and the award was made against the employer as a noninsured employer and although the State Insurance Fund had paid the award for approximately five years from the date of the accident, which occurred September 11, 1935, the State Industrial Board discharged the State Insurance Fund from any liability under date of October 13, 1943. The decision of the State Industrial Board is not in accord with the proof. The policy provided coverage for buildings operated by the owner or lessee, “including care, custody and maintenance of premises.” This claimant was unquestionably engaged in maintenance and upkeep of his employer’s buildings and was necessarily covered by the State Insurance Fund policy. The decision should be reversed and the matter remitted, with costs against the State Industrial Board. Decision of State Industrial Board reversed and matter remitted, with costs against said Board. All concur.